NO. 07-06-0236-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 14, 2006



______________________________





EX PARTE ALFRED LEE STONE



_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Alfred Lee Stone, an inmate proceeding 
pro se
, has filed an application for a writ of habeas corpus seeking relief from a final conviction for aggravated assault.  He argues the indictment was defective thereby denying him the right to prepare a proper defense and his right to due process of law.  We dismiss for want of jurisdiction.

This Court has original jurisdiction only in cases specifically prescribed by law.   
See
 
Tex. Const
. art. 5, § 6; Tex. Gov’t Code Ann. §§ 22.220 and 22.221 (Vernon 2004).  Article 11.05 of the Texas Code of Criminal Procedure lists the courts which are authorized to issue a writ of habeas corpus.  Absent from that list are courts of appeals.  
See
 Kim v. State, 181 S.W.3d 448, 449 (Tex.App.–Waco 2005, no pet.),

A post-conviction application for a writ of habeas corpus for a felony in which the death penalty was not assessed must be filed in the court of original conviction and made returnable to the Texas Court of Criminal Appeals.  
See
 Tex. Code Crim. Proc. Ann. art. 11.07(3)(a), (b) (Vernon 2005).  Thus, we do not have jurisdiction to entertain Stone’s application.

Accordingly, this proceeding is dismissed for want of jurisdiction.

Don H. Reavis

    Justice







Do not publish.